UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-5060


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KAMBREH JONES,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00083-RDB-1)


Submitted:   July 26, 2012                 Decided:   August 14, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant. Ayn
Brigoli Ducao, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kambreh Jones pled guilty, pursuant to a written plea

agreement,       to    conspiracy          to   distribute           and      to    possess          with

intent     to    distribute       one       kilogram            or   more      of        heroin,       in

violation       of    21   U.S.C.      §    846         (2006).         The    district          court

sentenced       Jones      to   180    months’           imprisonment,             and       Jones    now

appeals.

            Counsel         has   filed         a       brief    pursuant          to     Anders       v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for   appeal,        but   questioning          the      drug     quantity         attributed          to

Jones    for      sentencing          purposes.                 Jones      filed         a     pro     se

supplemental brief also challenging the drug quantity for which

he was held responsible.

            The Government seeks to enforce the appellate waiver

provision of the plea agreement, and has moved to dismiss Jones’

appeal in part.             In response, Jones’ counsel acknowledges the

appeal waiver but asserts that Jones nevertheless opposes the

motion to dismiss.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                             United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                      This court

reviews the validity of an appellate waiver de novo and will

enforce the waiver if it is valid and the issue on appeal is



                                                    2
within the scope of the waiver.                 United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005).

               An appeal waiver is valid if “the defendant knowingly

and intelligently agreed to waive the right to appeal.”                      Id. at

169.    To determine whether a waiver is knowing and intelligent,

this    court     examines      “the     totality      of    the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                 United States v. General, 278
F.3d 389,    400   (4th   Cir.   2002)     (internal      quotation   marks   and

citation omitted).

               In the plea agreement, the parties stipulated to a

sentencing range of 168 to 210 months’ imprisonment and, as long

as the court accepted the plea agreement, Jones agreed to waive

his right to appeal any sentence within the stipulated range.

We have thoroughly reviewed the record and conclude that Jones

knowingly and intelligently entered into the plea agreement and

that his waiver of appellate rights was similarly knowing and

intelligent.          Because   Jones’      sentence    of    imprisonment    falls

within the stipulated range, we find that he has waived his

right    to    appeal    his    sentence.        Accordingly,      we    grant   the

Government’s motion to dismiss in part and dismiss Jones’ appeal

of his sentence.



                                          3
              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm Jones’ conviction, grant the

Government’s motion to dismiss in part and dismiss the appeal of

Jones’ sentence.         We deny Jones’ pro se request to hold his

appeal in abeyance and deny counsel’s motion to withdraw.                      This

court requires that counsel inform Jones, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Jones requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Jones.          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid    the

decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                          4